Exhibit 10.6

INVESTMENT ADVISORY AGREEMENT

THIS INVESTMENT ADVISORY AGREEMENT (this “Agreement”) is made as of
October 26, 2018, by and between Hennessy Funds Trust, a Delaware statutory
trust (the “Trust”), on behalf of each of its investment series set forth on
Schedule A hereto as it may be amended from time to time (hereinafter referred
to each as a “Fund” and together as the “Funds”), and Hennessy Advisors, Inc., a
California corporation (the “Adviser”).

RECITALS

WHEREAS, the Trust is registered with the Securities and Exchange Commission
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”), as an open-end management investment company; and

WHEREAS, the Trust desires to retain the Adviser, an investment adviser
registered under the Investment Advisers Act of 1940, as amended, as the
investment adviser to the Funds.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants hereinafter
contained, the Trust on behalf of the Funds and the Adviser do mutually promise
and agree as follows:

1. Employment. The Trust hereby employs the Adviser to manage the investment and
reinvestment of the assets of each Fund for the period and on the terms set
forth in this Agreement. The Adviser hereby accepts such employment for the
compensation herein provided and agrees during such period to render the
services and to assume the obligations herein set forth.

2. Authority of the Adviser. The Adviser shall supervise and manage the
investment portfolio of each Fund, and, subject to such policies as the trustees
of the Trust may determine, direct the purchase and sale of investment
securities in the day to day management of each Fund. The Adviser shall for all
purposes herein be deemed an independent contractor and shall, unless otherwise
expressly provided or authorized, have no authority to act for or represent the
Trust or any Fund in any way or otherwise be deemed an agent of the Trust or any
Fund. However, one or more shareholders, officers, directors, or employees of
the Adviser may serve as a trustee or officer of the Trust, but without
compensation or reimbursement of expenses for such services from the Trust
unless otherwise determined by the Trust’s Board of Trustees, including a
majority of the Trustees who are not interested persons (as defined in the
Investment Company Act) of the Trust. Nothing herein contained shall be deemed
to require the Trust to take any action contrary to its Trust Instrument, as it
may be amended from time to time, or any applicable statute or regulation, or to
relieve or deprive the trustees of the Trust of their responsibility for, and
control of, the affairs of the Trust.



--------------------------------------------------------------------------------

3. Use of Sub-Advisers. All services to be furnished by the Adviser under this
Agreement may be furnished through the medium of any managers, officers or
employees of the Adviser or through such other parties (including, without
limitation, a sub-adviser) as the Adviser may determine from time to time. Each
sub-advisory agreement may provide that the applicable sub-adviser, subject to
the control and supervision of the Trust’s Board of Trustees and the Adviser,
shall have full investment discretion for the applicable Fund, shall make all
determinations with respect to the investment of such Fund’s assets assigned to
it and the purchase and sale of portfolio securities with those assets, and
shall take such steps as may be necessary to implement its investment decisions.
Any delegation of duties pursuant to this Section 3 shall comply with any
applicable provisions of Section 15 of the Investment Company Act, except to the
extent permitted by any exemptive order of the Securities and Exchange
Commission or similar relief. The Adviser shall not be responsible or liable for
the investment merits of any decision by a sub-adviser to purchase, hold, or
sell a security for the applicable Fund’s portfolio; provided, however, that
this provision shall not limit the Adviser’s obligation as a fiduciary to
supervise each Fund’s investment program and the activities of sub-advisers.

4. Expenses. The Adviser, at its own expense and without reimbursement from the
Trust or any Fund, shall furnish office space, and all necessary office
facilities, equipment, and executive personnel for managing the investments of
each Fund. The Adviser shall not be required to pay any expenses of a Fund
unless specifically stated herein. The expenses of each Fund’s operations borne
by the Fund include, by way of illustration and not limitation, the following:
trustees’ fees paid to those trustees who are not interested trustees under the
Investment Company Act; the costs of preparing and printing its registration
statements required under the Securities Act of 1933, as amended, and the
Investment Company Act (and amendments thereto); the expense of registering its
shares with the Securities and Exchange Commission and in the various states;
the printing and distribution cost of prospectuses mailed to existing
shareholders; the cost of trustee and officer liability insurance, reports to
shareholders, reports to government authorities, and proxy statements; interest
charges; taxes; legal expenses; salaries of personnel specifically employed or
engaged by the Trust and approved by the Trust’s Board of Trustees (including,
but not limited to, the Trust’s Chief Compliance Officer); association
membership dues; auditing, accounting, and tax services; insurance premiums;
brokerage and other costs incurred in connection with the purchase and sale of
securities; fees and expenses of the custodian of the Fund’s assets; shareholder
servicing fees; expenses of calculating the net asset value and repurchasing and
redeeming shares; charges and expenses of dividend disbursing agents, registrars
and stock transfer agents, fund administrators, and fund accountants; and the
cost of keeping all necessary shareholder records and accounts.

5. Compensation of the Adviser. For the services and facilities to be rendered,
the Trust through each Fund shall pay to the Adviser an advisory fee, paid
monthly, based on the average daily net assets of each such Fund, as determined
by valuations made as of the close of each business day during the month. The
advisory fee payable by each Fund is set forth on Schedule A hereto. For any
month in which this Agreement is not in effect for the entire month, such fee
shall be reduced proportionately on the basis of the number of calendar days
during which it is in effect and the fee computed upon the average daily net
assets of the business days during which it is so in effect.

6. Ownership of Shares of the Funds. The Adviser shall not take, and shall not
permit any of its shareholders, officers, directors, or employees to take, a
long or short position in the shares of a Fund, except for the purchase of
shares of the Fund for investment purposes at the same price as that available
to the public at the time of purchase.



--------------------------------------------------------------------------------

7. Exclusivity. The services of the Adviser to the Trust hereunder are not to be
deemed exclusive, and the Adviser shall be free to furnish similar services to
others as long as the services hereunder are not impaired thereby. Although the
Adviser has permitted and is permitting the Trust and one or more Funds to use
the name “Hennessy,” it is understood and agreed that the Adviser reserves the
right to use, and to permit other persons, firms, or corporations, including
other investment companies, to use, such name, and that the Trust and the Funds
will not use such name if the Adviser ceases to be each Fund’s sole investment
adviser (not including any sub-advisers engaged pursuant to Section 3). During
the period that this Agreement is in effect, the Adviser shall be each Fund’s
sole investment adviser (not including any sub-advisers engaged pursuant to
Section 3).

8. Liability. In the absence of willful misfeasance, bad faith, gross
negligence, or reckless disregard of obligations or duties hereunder on the part
of the Adviser, the Adviser shall not be subject to liability to the Funds or to
any shareholder of the Funds for any act or omission in the course of, or
connected with, rendering services hereunder, including any losses that may be
sustained in the purchase, holding or sale of any security.

9. Indemnification. The Adviser agrees to indemnify each Fund with respect to
any loss, liability, judgment, cost, or penalty that such Fund may directly or
indirectly suffer or incur as a result of a material breach by the Adviser of
its standard of care set forth in Section 8. The Trust, on behalf of each Fund,
agrees to indemnify the Adviser with respect to any loss, liability, judgment,
cost, or penalty that the Adviser may directly or indirectly suffer or incur in
any way arising out of the performance of its duties under this Agreement,
except to the extent that such loss, liability, judgment, cost, or penalty was a
result of a material breach by the Adviser of its standard of care set forth in
Section 8.

10. Brokerage Commissions. The Adviser, subject to the control and direction of
the trustees of the Trust, shall have authority and discretion to select brokers
and dealers to execute portfolio transactions for each Fund and to select the
markets on or in which the transactions will be executed. The Adviser may cause
each Fund to pay a broker dealer that provides brokerage or research services,
as such services are defined in Section 28(e) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), to the Adviser a commission for effecting
a securities transaction in excess of the amount another broker dealer would
have charged for effecting such transaction, if the Adviser determines in good
faith that such amount of commission is reasonable in relation to the value of
brokerage and research services provided by the executing broker dealer viewed
in terms of either that particular transaction or the Adviser’s overall
responsibilities with respect to the accounts as to which the Adviser exercises
investment discretion (as defined in Section 3(a)(35) of the Exchange Act). The
Adviser shall provide such reports as the trustees of the Trust may reasonably
request with respect to each Fund’s brokerage commissions, the manner in which
that brokerage was allocated, and brokerage and research services received.

11. Code of Ethics. The Adviser has adopted a written code of ethics complying
with the requirements of Rule 17j-1 under the Investment Company Act and has
provided the Trust with a copy of the code of ethics and evidence of its
adoption. Upon written request of the Trust, the Adviser shall permit the Trust
to examine any reports required to be made by the Adviser pursuant to Rule 17j-1
under the Investment Company Act, to the extent such reports are not required,
pursuant to Rule 17j-1, to be made to the Trust.



--------------------------------------------------------------------------------

12. Amendments. This Agreement may be amended by the mutual consent of the
parties; provided, however, that in no event may it be amended without the
approval of the trustees of the Trust in the manner required by the Investment
Company Act, and, if required by the Investment Company Act, by the vote of the
majority of the outstanding voting securities of the affected Fund, as defined
in the Investment Company Act.

13. Termination. This Agreement may be terminated at any time with respect to a
Fund, without the payment of any penalty, by the trustees of the Trust or by a
vote of the majority of the outstanding voting securities of that Fund, as
defined in the Investment Company Act, upon giving 60 days’ written notice to
the Adviser. This Agreement may be terminated by the Adviser at any time upon
the giving of 60 days’ written notice to the Trust. This Agreement shall
terminate automatically in the event of its assignment (as defined in
Section 2(a)(4) of the Investment Company Act). Subject to prior termination as
hereinbefore provided, this Agreement shall continue in effect for two years
from the date hereof and indefinitely thereafter, but only so long as the
continuance after such two-year period is specifically approved annually by
(a) the trustees of the Trust or by the vote of the majority of the outstanding
voting securities of each Fund, as defined in the Investment Company Act, and
(b) the trustees of the Trust in the manner required by the Investment Company
Act, provided that any such approval may be made effective not more than 60 days
thereafter.

14. Obligations of the Trust. The name “Hennessy Funds Trust” and references to
the trustees of Hennessy Funds Trust refer respectively to the Trust created and
the trustees, as trustees but not individually or personally, acting from time
to time under a Trust Instrument dated as of September 16, 1992, as amended,
which is hereby referred to and a copy of which is on file with the Secretary of
the State of Delaware. The obligations of Hennessy Funds Trust entered into in
the name or on behalf thereof by any of the trustees, representatives, or agents
of the Trust are made not individually, but in such capacities, and are not
binding upon any of the trustees, shareholders, or representatives of the Trust
personally, but bind only the Trust property, and all persons dealing with any
class of shares of the Trust must look solely to the Trust property belonging to
such class for the enforcement of any claims against the Trust.

15. Counterparts. This Agreement may be executed in counterparts each of which
shall be deemed to be an original and all of which, taken together, shall be
deemed to constitute the same instrument.

* * *

(Signatures on next page.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first mentioned above.

 

HENNESSY ADVISORS, INC. By:  

/s/ Teresa M. Nilsen

  Teresa M. Nilsen   President HENNESSY FUNDS TRUST By:  

/s/ Neil J. Hennessy

  Neil J. Hennessy   President

Signature Page to Investment Advisory Agreement



--------------------------------------------------------------------------------

SCHEDULE A

(as of October 26, 2018)

 

Name of Fund

   Advisory Fee per Annum
(as a % of average daily net assets)  

Hennessy BP Energy Fund

     1.25 % 

Hennessy BP Midstream Fund

     1.10 % 

Schedule A